Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 1 of 19 PageID #: 264




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND




 ____________________________________
 SEAN M. CARROLL,                     )
             Plaintiff                )
                                      )
                   v.                 )       No. 1:20-cv-00126-MSM-LDA
                                      )
 WALTER R. CRADDOCK,                  )
 ADMINISTRATOR OF THE RI              )
 DIVISION OF MOTOR VEHICLES, )
             Defendant                )
 ____________________________________)


                           MEMORANDUM AND ORDER


 Mary S. McElroy, United States District Judge

       The American love affair with the automobile is well-known.1 With some

 densely urban exceptions, we are a nation of drivers, not bus takers.2 We drive when




 1 Jeremy Hsu, Why America’s Love Affair with Cars is no Accident, Scientific
 American (May 24, 2012) ( https://www.scientificamerican.com/article/why-americas-
 love-affair-cars-no-accident/).

 2 According to ongoing studies by the United States Department of Transportation,
 “87% of daily trips take place in personal vehicles and 91% of people commuting to
 work use personal vehicles.” U.S. Dept. of Transportation, National Household
 Travel Survey Daily Travel Quick Facts, Bureau of Transportation Statistics
 https://www.bts.gov/statistical-products/surveys/national-household-travel-survey-
 daily-travel-quick-facts (Aug. 19, 2020).


                                          1
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 2 of 19 PageID #: 265




 we could walk. For some, the automobile is a symbol of prestige,3 for others a

 utilitarian way to get around.4 For some, it is an instrument of grand adventure,5 for

 others a tried-and-true way of putting a baby to sleep.6 Sometimes it is a repository

 for personal goods;7 for unfortunate others, sometimes it is a home.8 For Sean Carroll

 it is, no doubt among other things, a vehicle for personal expression: this Rhode Island

 resident has a strong commitment to the environment and it is because of that


 3 “A rise in tangible luxury offerings in vehicles, shifting consumer preferences from
 sedan to SUVs, and increasing disposable incomes of consumers have been propelling
 the demand for luxury cars around the world.” https://mordorintelligence.com/
 industry-reports/luxury-car-market (Aug. 19, 2020).

 4Whether an owned vehicle, a rental one, or a Zip-car, the automobile is the preferred
 method for getting around. DeBord, Matthew, “The car is about to transform society
 – for the second time.” (March 28, 2016). https://www.businessinsider.com/how-
 important-cars-have-been-for-society-2016-3.

 5 Hunter S. Thompson described the feeling behind his trip in the Red Shark in this
 way: “Every now and then when your life gets complicated and the weasels start
 closing in, the only cure is to load up on heinous chemicals and then drive like a
 bastard from Hollywood to Las Vegas ... with the music at top volume and at least a
 pint of ether.” Fear and Loathing in Los Vegas: A Savage Journey to the Heart of
 the American Dream (1971).

 6“New parents drive an average of 1,322 miles per year to put their kids to sleep,
 according to a 2012 UK study. Dads averaged up to 1,827 miles in the study, and
 half of all the parents surveyed admitted to driving their kids around to get them
 to sleep at least once a week.” Ben Radding, Why Driving In A Car Puts Your Baby
 to Sleep, Fatherly (Aug. 26, 2019). https://www.fatherly.com/ health-science/why-
 driving-car-baby-sleep-womb/
 7See, People v. Taylor, 614 N.E.2d 1272, 1277 (Ill.App. 1993) (for defendant, who
 was a passenger in her boyfriend’s car during a cross-country trip, “[t]he interior of
 the Volvo was in a sense their ‘home’ for the duration of the trip.”).

 8 In one American city as recently as a year ago, 1,794 people were living out of their
 vehicles – an increase of 45% from two years before. Vivian Ho, The Californians
 forced to live in cars and RVs, The Guardian (Aug. 18 12:29 PM) https://www.the
 guardian.com/us-news/2019/aug/05/california-housing-homeless-rv-cars-bay-area,
                                            2
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 3 of 19 PageID #: 266




 attitude that he has become embroiled in this controversy with the Rhode Island

 Division of Motor Vehicles (“DMV”), the state arbiter of license plate alphanumeric

 assignments.    Mr. Carroll, as a manifestation of his views, bought himself an

 electrically powered TESLA automobile and, in August of 2019, requested from the

 DMV9 the license plate “FKGAS.”10 It was issued in the ordinary course of such

 requests, but several months later, after the DMV received a complaint, it recalled

 the plate on threat of a revocation of his vehicle registration were Mr. Carroll not to

 return it. Mr. Carroll chose to put his energy where his mouth is, and commenced

 this litigation, seeking to enjoin the DMV from recalling the plate and from revoking

 his registration.

       Like many states, Rhode Island uses the vehicle license plate program not only

 to identify vehicles but as a revenue source. To that end, it offers four types of license

 plates. First, there are the standard, randomly generated ones, on the “official” state

 plate that denotes Rhode Island as the Ocean State.            It boasts on the white

 background a light blue “wave” and a navy-blue anchor in the top left corner.

 http://www.dmv.ri.gov/plates/overview/.      It is available to registrants of motor




 9Mr. Craddock has been sued in his official capacity as Administrator of the Division
 of Motor Vehicles. The defendant is referred to at various places in this memorandum
 as “Mr. Craddock,” “the DMV” and “the Registry.”

 10 Mr. Carroll alleges, and at this early stage of litigation the Registry does not
 dispute, that FKGAS was his daughter’s suggestion, intending a meaning of “fake
 gas” to refer to the electric car. He does not contest, however, that the plate could
 also be perceived as sending the message, “fuck gas” and he embraces that second
 meaning.
                                             3
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 4 of 19 PageID #: 267




 vehicles for a biennial fee of $ 32.50.11 Second, from time to time the Rhode Island

 General Assembly authorizes the production of “specialty plates” that have a

 different, some might say “fancier” design, and most are available to the general

 public for an additional surcharge of $10.00. http://www.dmv.ri.gov/plates/special/.

 As with standard plates, the alphanumeric sequence that distinguishes one plate

 from every other is randomly assigned, but the design of the plates generally

 promotes some cause or another. E.g., designating or honoring a veteran, a National

 Guard member, a firefighter, or a particular charity.12 Id. Third, Rhode Island offers

 what are called “preferred plates” that may only be assigned through the Office of the

 Governor. These plates which have a very limited number of characters (as few as

 two) are considered by some to be prestigious plates, and Rhode Island, in urban lore

 with at least some grounding in actuality, has been infatuated with these plates for

 decades. See Tom Mooney, “Everyone in R.I. wishes their car had a low-number plate.

 Be careful what you wish for,” Providence Journal (October 17, 2019) (“this is Rhode

 Island, where vanity-plate adoration is stamped into the resident DNA”).

       The Fourth type of plate is the one with which we are concerned, and that is

 the “vanity plate.” A “vanity” plate reflects characters – up to six numbers and letters



 11There is now a second standard plate, at no extra cost, that features a sailboat.
 http://www.dmv.ri.gov/forms/fee/index.php#4.

 12As of this writing, for example, one can purchase a specialty plate issued with
 respect to Autism, the Boston Bruins, the Boy Scouts, the Bristol Fourth of July,
 Conservation through Education and the Dorian J. Strong Foundation, to name a few
 at the beginning of the alphabetical listing. http://www.dmv.ri.gov/plates/special/
 The defendant’s Motion to Dismiss notes that Rhode Island had 19 specialty plates
 available at the time of that filing. (ECF No. 12-1, p. 13).
                                            4
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 5 of 19 PageID #: 268




 – chosen by the vehicle owner.13         http://www.dmv.ri.gov/plates/vanity/.      Fees,

 depending on the plate, can be as high as $82.50.                 http://www.dmv.ri.gov

 /forms/fee/index.php?category= Plates&button=Search.14

       A vanity plate request will not be granted if the same plate is already issued

 to someone else, as they must be unique to serve the vehicle identification purpose.

 Subject to that, however, the only other restriction is that “[the] DMV may refuse to

 issue any combination of letters and numbers which might carry connotations

 offensive to good taste and decency.”      http://www.dmv.ri.gov/plates/vanity/.     The

 authority to implement a restriction such as this emanates directly from R.I.G.L. §

 31-3-17.1, which provides in precisely the same language that “the administrator of

 the division of motor vehicles shall, in his or her discretion, refuse to issue any letter

 or combination of letters and numbers that might carry connotations offensive to good

 taste and decency.” Although R.I.G.L. § 31-3-17.1 authorized the DMV to promulgate

 rules and regulations giving further guidance on what is not allowed, there is no

 indication at this stage of the litigation that the DMV has exercised that opportunity.




 13In Rhode Island, this type of license plate is also referred to as a “courtesy plate,”
 but in order to be consistent with most of the case law across the country, and with
 the most familiar term used by Rhode Islanders, this Memorandum will refer to the
 plate at issue as a “vanity plate,” with no intent to impugn or otherwise render a
 judgment on the motivation of those who are willing to spend extra money to obtain
 one.

 14 The reader with more than a passing interest will discover, by reading the cases
 cited infra, that most states seem to offer both specialized plates, as were at issue in
 Walker v. Texas Division, Sons of Confederate Veterans, Inc., 576 U.S. 200, 208, 135
 S.Ct. 2239, 2246, 192 L.Ed.2d 274 (2015) and vanity plates, as are at issue here.
 Much more about Walker below.
                                             5
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 6 of 19 PageID #: 269




       Instead, its history of granting and rejecting vanity plate requests leaves the

 observant to try to glean some governing principles. According to Mr. Carroll, the

 DMV has prohibited such combinations as AIDS, CHRIST, GAY, JESUS, LESBIAN,

 REDNECK and YANKEE. But it has issued plates that read CHRIST, JEWISH,

 REDNEC, and REDNEK. It has prohibited words that are typically denigrating,

 such as CHUBBY and SLOB, but allowed FATT and OLDFRT. It has both prohibited

 and allowed YELLOW, prohibited and allowed JESUS, and prohibited and allowed

 APPLE.15

       It may be, as Mr. Carroll claims and the DMV seems to acknowledge, that the

 most influential criterion is whether someone complains.          The DMV reviews

 thousands of requests for vanity plates per year16 and its memorandum in support of

 the pending motion to dismiss suggests that it may not have the resources to carefully



 15There does not seem to be, at least at this stage, any real dispute about the facts
 here, although later stages of litigation may counter that impression. The issues
 addressed with respect to the preliminary injunction do not turn on any facts other
 than those surrounding Mr. Carroll’s particular experience with the DMV and his
 “FKGAS” plate – facts which are not disputed. This memorandum does not address
 the plaintiff’s claim that the DMV has approved and rejected requests arbitrarily,
 which would involve a determination of whether the allegedly inconsistent decisions
 were in fact made. With respect to the motion to dismiss, the Court is to accept as
 true the facts as alleged by the plaintiff and all reasonable inferences derived
 therefrom. See Complaint (ECF No. 1), Para. 14 – 19.

 16Mr. Carroll alleges, and the DMV seems to agree, that between 2012 and 2018, the
 DMV issued more than 41,000 vanity plates. (ECF No. 4-2, p. 7; Defendant’s Motion
 to Dismiss, ECF No. 12-1 at p. 28-29. It has been reported that “[f]ifty times since
 2012, according to state data, the Division of Motor Vehicles has had to reject license
 plate applications that veered off the road of decency” https://www.providence
 journal.com/news/ 20181116/risque-ri-vanity-license-plate-requests-turned-away-by-
 dozens See ECF No. 12-1 at p. 17 (45 rejections).


                                           6
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 7 of 19 PageID #: 270




 scrutinize all requests. In this case, it seems to have been a complaint, as recited by

 the DMV in its letter requesting return of the plate, that kicked off the close review.

 (ECF No. 1, para 28).

       In a three-count Complaint, Mr. Carroll maintains that there is no rhyme or

 reason to the DMV’s decision-making and that therefore it is arbitrary and capricious

 in violation of due process. Moreover, he contends that the statutory restriction is

 vague and overbroad. And, first and foremost, he maintains that the government has

 taken a nonpublic forum and imposed content restrictions on it that run afoul of First

 Amendment constitutional protection.

       Before the Court are two Motions:       the plaintiff’s Motion for Preliminary

 Injunction17 and the defendant’s Motion to Dismiss. (ECF Nos. 4, 12). For the

 reasons discussed below, the Court grants the Motion for Preliminary Injunction and

 denies the Motion to Dismiss. By definition, the conclusion reached below that the

 plaintiff has shown a likelihood of prevailing on the merits, required to support the

 injunction, supports the finding that the plaintiff has also demonstrated a plausible

 claim under Fed. R. Civ. P. 12(b)(6).

                      JURISDICTION AND STANDARD OF REVIEW

       Jurisdiction is clear pursuant to 28 U.S.C § 1331 by virtue of the federal

 questions presented, and the matter is brought under 42 U.S.C. § 1983. This Court



 17Mr. Carroll filed a Motion for Temporary Restraining Order and Preliminary
 Injunction. (ECF No. 4). The Registry agreed to voluntarily refrain from any action
 revoking Mr. Carroll’s registration until after the Court ruled on that Motion. (ECF
 No. 9). In light of the Court’s granting of a Preliminary Injunction, the request for a
 TRO has become moot.
                                           7
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 8 of 19 PageID #: 271




 has the authority to grant the injunctive relief requested. No damages are requested,

 and Mr. Craddock is sued in his official capacity only. In light of the challenge to the

 facial constitutionality of the statute, as well as the manner in which it is applied,

 the Court’s review is independent, with no deference owed to the administrative

 agency.18

                                        THE MERITS

                                 First Amendment As Applied

       The starting place for any discussion such as this is to determine what kind of

 forum the Rhode Island vanity plate terrain presents. That will lead us to the criteria

 that will govern the decision-making in our quest to determine whether Mr. Carroll

 deserves a preliminary injunction and whether he has made out a plausible claim

 that Rhode Island has violated the First Amendment in its rejection of FKGAS. The

       forum analysis [is] a means of determining when the Government’s
       interest in limiting the use of its property to its intended purpose
       outweighs the interest of those wishing to use the property for other
       purposes. Accordingly, the extent to which the Government can control
       access depends on the nature of the relevant forum.

 Cornelius v. NAACP Legal Defense and Education Fund, Inc., 473 U.S. 788, 800, 105

 S. Ct. 3439, 87 L.Ed.2d 567 (1985).

       First, there is a forum for “government speech,” and, unlike the case with

 “private speech,” the government may choose in its discretion how it expresses itself.

 Walker v. Texas Division, Sons of Confederate Veterans, Inc., 576 U.S. 200, 208, 135




 18 At this stage, it appears there was no administrative fact-finding to which
 deference might be owed.
                                            8
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 9 of 19 PageID #: 272




 S. Ct. 2239, 2246, 192 L.Ed.2d 274 (2015) (under the Texas scheme, specialty license

 plates are government speech); Pleasant Grove City, Utah, v. Summum, 555 U.S.

 460, 460, 129 S. Ct. 1125, 172 L.Ed.2d 853 (2009) (display of monuments in public

 park is government speech). Government speech is exempt from First Amendment

 scrutiny. Matal v. Tam, ___ U.S. ___, 137 S. Ct. 1744, 1758, 1987 L.Ed.2d 366 (2017).

       Second, there are public forums which by tradition or designation are

 platforms, either physical spaces or mechanisms for communications, specifically

 dedicated to the exchange of views. Perry Education Assn. v. Perry Local Educators

 Assn., 460 U.S. 37, 46, 103 S. Ct. 948, 74 L.Ed.2d 794 (1983).19 In a public forum,

 “speakers can be excluded [] only when the exclusion is necessary to serve a

 compelling state interest and the exclusion is narrowly drawn to achieve that

 interest.” Cornelius, 473 U.S. at 800.

       Third, there are nonpublic forums where “[a]ccess … can be restricted as long

 as the restrictions are ‘reasonable and [are] not an effort to suppress expression

 merely because public officials oppose the speaker’s view.’” Id. (partially quoting

 Perry, 460 U.S. at 46). Reasonableness is weighed with regard to the purpose of the

 limitation. National Ass’n of Social Workers v. Harwood, 860 F. Supp. 943, 952

 (1994).




 19There is also such an animal as a “limited public forum,” in which a location or
 medium is open for expression to a particular category or subset of users. Perry, 460
 U.S. at 48. The similar but distinct “designated public forum” is one opened to public
 discourse by intentional government conduct. Del Gallo v. Parent, 557 F.3d 58, 72
 (1st Cir. 2009). They are distinct classifications. Walker, 135 S. Ct. at 2250.
                                           9
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 10 of 19 PageID #: 273




  Government Speech

        The DMV puts forth the view that the vanity plate is a vehicle only for

  government speech. Were that true, this case would be over, as there is no question

  that when it speaks for itself government may choose its own message. Therefore,

  this contention must be addressed first.

        Tempting as a quick answer might be, I reject the view that the situation before

  me involves government speech.      First, the fact that the government owns the

  medium – the plate – does not control the result. From Tam, 137 S. Ct. at 1759, we

  learned that trademarks are not government speech, even though the government

  exclusively controls the process for issuing trademarks. The analysis must scrutinize

  a variety of aspects beyond simply the ownership of the metal and the fact that it is

  the government that issues the plates. The answer lies in Walker, supra, which held

  that the specialty plates distributed by the State of Texas were a forum for

  government speech. Walker stressed that the government had exclusive choice over

  the design of the plate, even though a private organization might propose it and that

  license plates which carry a specific logo or design have traditionally been used to

  promote a state’s interest or espouse an official state message. Walker, 135 S. Ct. at

  2248 (citing “Keep Florida Green,” “Hoosier Hospitality,” “Green Mountains,” and

  “America’s Dairyland” among other examples.)        “States have used license plate

  slogans to urge action, to promote tourism, and to tout local industries.” Id. The

  prominent name of the State is displayed on each plate, thus turning the plate into a

  kind of “government ID” for the locality. Id. at 2249. Furthermore, the general



                                             10
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 11 of 19 PageID #: 274




  viewing public understands that, in contrast to “Live Free or Die,”20 the combination

  of letters and numbers in a vanity plate’s message makes it apparent that “the driver

  is the one speaking,” not the government.     Kotler v. Webb, Case No. CV 19-2692-

  GW-SKx, 2019 WL 4635168, at *7 (C.D. Cal. Aug. 29, 2019).

        Walker itself insisted that its holding on government speech did not extend

  beyond those specialty plates and it took pains not to express an opinion on vanity

  plates, referred to as the “personalization program” in Texas. “Texas law provides

  for personalized plates (also known as vanity plates) [but h]ere we are concerned only

  with the second category of plates, namely specialty license plates, not with the

  personalization program.” Walker, 135 S. Ct. at 2244. And just two years later,

  holding that trademarks are not government speech, the Court warned that Walker

  “likely marks the outer bounds of the government speech doctrine.” Tam, 137 S. Ct.

  at 1760.

        The portion of the plate at issue here – the unique alphanumeric sequence

  embossed on the metal – bears no indicia of government speech. Unlike the plate’s

  design, which may include an official state motto or slogan, the vanity portion is

  chosen entirely by the automobile owner requesting it. It has significance to him or

  her and often to no one else.    Indeed, it is entirely possible that the import of

  particular numbers and letters are entirely meaningless to the other drivers on the

  road. Which of us would imagine that “RELUSG” denotes a car owned by Richard E.




  20“Live Free or Die” is, or at least was in 1977, the motto embossed on New
  Hampshire’s official plates. Wooley v. Maynard, 430 U.S. 705, 97 S.Ct. 1428 (1977).
                                           11
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 12 of 19 PageID #: 275




  Lannihan and his wife Ursula S. Green? Or might some imagine it is owned by a

  Civil War buff celebrating both Robert E. Lee and Ulysses S. Grant? Or maybe, in

  an entirely commercial vein, it stands for “Remember Ellen’s Low-Cost Uniform

  Scrub Garments.”21

        The very essence of vanity plates is personal expression. See Lewis v. Wilson,

  253 F.3d 1077, 1079 (8th Cir. 2001) (likening vanity plates to bumper stickers,

  intended to give vent to the driver’s personality, to reflect the views of the holder of

  the plate). They are not government speech and Walker has no applicability here.22

  Nonpublic Forum
        There is beginning to exist a small cluster of post-Walker cases addressing

  vanity plates. In the oft-cited Hart v. Thomas, 422 F. Supp. 3d 1227, 1233 (E.D. Ky.

  2019), the Court termed vanity plates a nonpublic forum – a government platform

  not totally open to all speech, in contrast to a public forum. Similarly, the Court of

  Appeals of Maryland held that “[v]anity plates are, therefore, a nonpublic forum,

  which ‘exists ‘[w]here the government is acting as a proprietor, managing its internal

  operations.’” Mitchell v. Md. Motor Vehicle Admin’y, 148 A.3d 319, 336 (Md. 2016).

  They join a number of pre-Walker cases reaching the same forum conclusion. See


  21The Second Circuit noted while the vanity plate in that case JN36TN was intended
  to stand for the Biblical reference John 3:16, it could have been the plate of a person
  announcing “Hi, I’m John, I’m 36 and I was born in Tennessee.” Byrne v. Rutledge,
  623 F.3d 46, 52 (2nd Cir. 2010).

  22 What Mr. Justice Alito said about trademarks is equally apt here, given the panoply
  of license plates the Registry has approved: “If the federal registration of a trademark
  makes the mark government speech, the Federal Government is babbling
  prodigiously and incoherently. It is saying many unseemly things ….. it is expressing
  contradictory views.” Tam, 137 S.Ct. at 1758.
                                            12
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 13 of 19 PageID #: 276




  e.g., Byrne v. Rutledge, 623 F.3d 46, 54 (2nd Cir. 2010); Perry v. McDonald, 280 F.3d

  159, 169 (2nd Cir. 2001); Matwyuk v. Johnson, 22 F. Supp. 3d 812 (W.D. Mich. 2014).

  See also, Ogilvie v. Gordon, No. 4:20-cv-01707-JST at 10 (N.D.Cal. 7/8/20) /(ECF No.

  33) (avoiding determination of forum by denying motion to dismiss on grounds of

  plausible facial unconstitutionality).   I reject as wholly unpersuasive the reasoning

  of Comm’r of Indiana Bur. of Motor Vehicles v. Vawter, 45 N.E.3d 1200, 1210 (Ind.

  2015), an apparent outlier holding vanity plates government speech in ostensible

  reliance on Walker.23

              PRELIMINARY INJUNCTION AND MOTION TO DISMISS
        In order to decide whether a preliminary injunction should issue, the Court

  must weigh four criteria: Mr. Carroll’s likelihood of success on the merits; the

  likelihood that he will suffer irreparable injury if the DMV’s proposed conduct is not

  forestalled; whether the DMV would suffer a greater burden than Mr. Carroll if it is

  not permitted to follow through with its revocation of the plate; and any impact on

  the public interest. Sindicato Puertoriqueno de Trabajadores v. Fortuno, 690 F.3d 1

  (1st Cir. 2012).   “The purpose of a preliminary injunction is to preserve the status

  quo, freezing an existing situation so as to permit the trial court, upon full

  adjudication of the case’s merits, more effectively to remedy discerned wrongs.” CMM

  Cable Rep., Inc. v. Ocean Coast Properties, Inc., 48 F.3d 618, 620 (1st Cir. 1995).




  23The defendant maintains first that vanity plates are government speech. Failing
  that, however, he asserts in line with Mitchell and Perry, both supra, that they
  constitute a nonpublic forum.
                                             13
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 14 of 19 PageID #: 277




        Likelihood of success is the most important of the four factors. Sindicato

  Puertoriquene de Trabajadores, 690 F.3d at 10. With respect to the other criteria,

  they are easily met here. A deprivation of a First Amendment right, even if brief, is

  itself an irreparable injury. “As the Supreme Court has explained, ‘[t]he loss of First

  Amendment freedoms, for even minimal periods of time, unquestionably constitutes

  irreparable injury.’” Elrod v. Burns, 427 U.S. 347, 373, 96 S. Ct. 2673, 49 L.Ed.2d

  547 (1976).   Thus, the revocation of the license plate, which would prohibit Mr.

  Carroll from expressing his views on fossil fuel propulsion of motor vehicles, would

  stifle him in an irreparable way. Second, it is hard to see how the DMV would be

  harmed in any way by its inability to preclude FKGAS from being displayed for a

  while longer. Mr. Carroll was issued the plate in August 2019 and, by virtue of the

  lack of action prior to an apparent complaint as well as the stipulated postponement

  of enforcement, the plate has been on the road as lawful registration for just about a

  year since. However many months of continued display occur before a final judgment

  is entered in this case is unlikely to present any harm to the defendant. Similarly,

  the Court cannot reasonably find that the public interest would be harmed, or in any

  way even impacted significantly, by allowing Mr. Carroll to keep and use the plate

  until the litigation has ended. The fact that it took many months for someone to

  allege s/he was offended by the plate, and that only one person apparently was

  sufficiently put off by it to voice a complaint, precludes a finding that continued

  exposure for a while longer would operate to the detriment of the Rhode Island

  citizenry.



                                            14
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 15 of 19 PageID #: 278




        Regarding likelihood of success, for the reasons that follow I find that Mr.

  Carroll has carried his burden with respect to at least two theories, each of which

  would support a preliminary injunction.

  Constitutionality of Statute as Applied

        Private speech in a nonpublic forum may still be regulated by the government.

  However, it may not be prohibited in a way that is either unreasonable or content

  based. Any regulation or implementation of a regulation must be viewpoint neutral.

  Cornelius, 473 U.S. at 800.

        I do not reach the question of the reasonableness of the regulation at issue here

  because I have no hesitation in finding that Mr. Carroll has demonstrated a likelihood

  of succeeding in the claim that the DMV has applied this statute in a way that is not

  viewpoint neutral. We need not look very far or wide to find a likelihood of success

  for this proposition. In the twin trademark cases of Matal v. Tam, ___ U.S. ___, 137

  S. Ct. 1744, 198 L.Ed.2d 366 (2017) and Iancu v. Brunetti, ___ U.S. ___, 139 S. Ct.

  2294, 204 L.Ed.2d 714 (2019), the United States Supreme Court established that the

  government’s attempt to prohibit words on the basis of their scurrilous nature

  amounts to viewpoint discrimination.      In Tam, a rock band composed of Asian-

  Americans applied for a federal trademark of “The Slants.” Although the word has

  certainly an insulting slang meaning, the very point of the trademark was the group’s

  desire to “reclaim” the term and “drain its denigrating force.” Id. at 1751. The U.S.

  Patent Office denied the application, terming the word disparaging.      Even though

  the “disparagement” clause was applied equally to terms disparaging all groups, the



                                            15
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 16 of 19 PageID #: 279




  Court nonetheless held it viewpoint discriminatory: “Giving offense is a viewpoint.”

  Id. at 1763.

         Iancu v. Brunetti, supra, is even more instructive on this issue. There, the

  trademark FUCT was rejected as “highly offensive” because of its ostensible profanity

  and vulgarity. Criteria such as “immoral,” “shocking” and “scandalous” constitute

  viewpoints, and banning trademarks because they fit one or more of these categories

  is viewpoint bias. Brunetti, 139 S. Ct. at 2300. When the Patent Office permits

  JESUS DIED FOR YOU but prohibits BONG HITS 4 JESUS on grounds of

  “offensiveness,” it offended the First Amendment. It is a “facile” assumption that

  particular words can be prohibited “without also running a substantial risk of

  suppressing ideas in the process.” Cohen v. California, 403 U.S. 15, 26, 91 S. Ct. 1780,

  29 L.Ed.2d 284 (1971) (wearing of a jacket bearing the words “Fuck the Draft” in a

  public courthouse could not be punished as a disturbance of the peace). And “a law

  disfavoring ‘ideas that offend’ discriminates based on viewpoint, in violation of the

  First Amendment.” Brunetti, 139 S. Ct. at 2301.

         Prohibiting FKGAS because it carries a connotation that might be offensive is

  sufficiently likely to run afoul of Brunetti as to easily satisfy the “likelihood of success

  on the merits” prong.

  Facial Unconstitutionality of R.I.G.L. § 31-3-17.1

         Although the DMV was given explicit authority by the General Assembly to

  promulgate guidelines for its process of granting or rejecting vanity plate requests,

  there is no indication that it ever did so. Thus, “carry[ing] connotations offensive to



                                              16
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 17 of 19 PageID #: 280




  good taste and decency” stands alone. It is a phrase not uncommon in the vanity

  plate world. E.g., Matwyuk v. Johnson, supra; Morgan v. Martinez, Civ. No. 3:14-

  02468, 2015 WL 2233214 at *1 (D.N.J. May 12, 2015).

        A statute is overbroad and therefore unconstitutional when it so lacks

  standards for application that it “delegate[s] unbridled discretion to the government

  officials entrusted to enforce the regulation.” Lewis v. Wilson, 253 F.3d 1077, 1079

  (8th Cir. 2001) (reversing Missouri’s ban on a vanity plate ARYAN-1). In the First

  Amendment arena, absence of specific guidelines creates “an impermissible risk of

  suppression of ideas.” Forsyth Cnty., Ga. v. Nationalist Movement, 505 U.S. 123, 129,

  112 S. Ct. 2395, 120 L.Ed.2d 101 (1992). Facial unconstitutionality, unlike as-applied

  unconstitutionality, does not depend on whether the administrator has exercised

  discretion in a content-based manner but whether the statute or regulation is so

  broad that it would permit that. Matwyuk, 22 F. Supp. 3d at 825. The exact same

  language has been either held overbroad or likely to be held overbroad by at least two

  federal courts. Id.at 824-25; Morgan, 2015 WL 2233214 at *8 (denying motion to

  dismiss on overbreadth grounds).

        In addition to overbreadth challenges, the “offensive to good taste” language

  has been vulnerable to vagueness claims. A statute is void for vagueness either when

  ordinarily intelligent people cannot discern its meaning or when its meaning is so

  unclear that it encourages arbitrary government action. Morgan, 2015 WL 2233214

  at *9 (denying motion to dismiss). The vagueness doctrine, in addition to ensuring

  notice, gives effect to the admonition that “precision and guidance are necessary so



                                           17
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 18 of 19 PageID #: 281




  that those enforcing the law do not act in an arbitrary or discriminatory way.” F.C.C.

  v. Fox Television Stations, Inc., 567 U.S. 239, 253, 132 S. Ct. 2307, 183 L.Ed.2d 234

  (2012) (invalidating FCC’s action imposing fines for “fleeting expletives and

  momentary nudity”).24 A statute employing the phrase “offensive to good taste” was

  struck down on this basis. Montenegro v. New Hampshire Div. of Motor Vehicles, 93

  A.3d 290, 296-98 (N.H. 2014) (striking down New Hampshire’s statute using

  “offensive to good taste” as unconstitutionally vague). Accord, Morgan, 2015 WL

  2233214 at *9 (claim that “offensive to good taste and decency” is unconstitutionally

  vague survives motion to dismiss). While the inconsistency that the plaintiff alleges

  has been characteristic of the DMV’s past rejections and approvals of vanity plate

  requests is not dispositive, it is, if true, precisely the kind of arbitrary government

  action that vague statutes and regulations permit and, indeed, encourage.




  24Although Mr. Craddock relies heavily on F.C.C. v. Pacifica Foundation, 438 U.S.
  726, 98 S.Ct. 3026, 57 L.Ed.2d 1073 (1978), to argue that the statute clearly refers to
  “vulgarity” and is not therefore vague, I find Pacifica Foundation inapposite, largely
  because of its context. George Carlin’s “Filthy Words” consisted of words spoken in a
  vacuum, for the specific purpose of offending. While the monologue itself may have
  been a political expression against censorship, the words themselves carried no
  political meaning as they were entirely devoid of context. The words apparently
  consisted of references to “sexual or excretory activities and organs.” Id. at 732. Here,
  the word “Fuck” is used as a verb devoid denoting opposition, not sexual intercourse.
  Despite its characterization as vulgar by many, “various forms of the word, primarily
  in its nonliteral, slang senses, have increasingly crept into casual use, not only as
  spontaneous expletives of shock, horror, or anger, but also as verbal tics and common
  intensifiers, mere indices of annoyance or impatience or even pleasant
  surprise: Where are my fucking keys? What the fuck is taking so long? This is fucking
  awesome!” https://www.dictionary.com/browse/fuck. How useful the 1978 Pacifica
  case is, therefore, as a standard-bearer for vulgarity, is questionable.
                                             18
Case 1:20-cv-00126-MSM-LDA Document 22 Filed 10/02/20 Page 19 of 19 PageID #: 282




                                        CONCLUSION

        For the reasons expressed above, the Court finds that Mr. Carroll has satisfied

  the criteria for issuance of a preliminary injunction on his claims that the R.I.G.L. §

  31-3-17.1 is unconstitutional both as applied in this case and on its face as overbroad

  and void for vagueness. Having met the “likelihood of success” standard, he has, a

  fortiori, met the less exacting standard of Fed. R. Civ. P. 12(b)(6) to withstand a

  motion to dismiss for failure to state a claim. Therefore, the plaintiff’s motion for

  preliminary injunction (ECF No. 4) is GRANTED and the defendant’s motion to

  dismiss (ECF No. 12) is DENIED.



  IT IS SO ORDERED:



  __________________________
  Mary S. McElroy
  United States District Judge


  Date: October 2, 2020




                                            19
